Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 27



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
               Case Number:__________________-CIV-_____________________



     RAYMOND T. MAHLBERG,
     INDIVIDUALLY AND ON BEHALF OF ALL
     OTHER PERSONS SIMILARLY SITUATED,


                        Plaintiff,                        Civil Action No.

                                                          CLASS ACTION COMPLAINT
         v.                                               DEMAND FOR JURY TRIAL

    URBAN COMPASS INC,

                        Defendant.


                     COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

    COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”) on behalf of

    himself and others similarly situated, by and through undersigned counsel, asserts the

    following claims against Defendant URBAN COMPASS, files this Complaint for

    Permanent Injunctive Relief pursuant to Title III of the Americans with Disabilities Act of

    1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as

    well as 28 CFR Part 36 Regulations. Plaintiff state as follows:

                        INTRODUCTION AND NATURE OF THE ACTION

     1. This Court has jurisdiction over this case based on federal question jurisdiction, as

    provided in 28 U.S.C. §1331 and the provisions of the ADA.

     2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

    assistance through screen-reading software to read website content using his computer.



                                                 1
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 27



    Plaintiff uses the term “blind” or “visually impaired” as legally blind. Disable as defined

    by ADA and Amendment acts of 2008, 42 USC §12101 (ADAAA).

    3.Plaintiffs, individually and on behalf of those similarly situated persons (hereafter “Class

    Members”), bring this Class Action to secure redress against Defendant Urban Compass

    Inc., (“Defendant”). for its failure to design, construct, maintain, and operate its website to

    be fully and equally accessible to and independently usable by Plaintiffs and other blind or

    visually-impaired people. Defendants’ denial of full and equal access to its website, and

    therefore denial of its products and services offered thereby and in conjunction with its

    physical locations, is a violation of Plaintiffs’ rights under the Americans with Disabilities

    Act (“ADA”).

    4. In the statutory text, Congress determined that "individuals with disabilities continually

    encounter various forms of discrimination," including "communication barriers". 42 U.S.C.

    § 12182(a).

    4.Defendant’s adjunct website https://www..com/ and specifically the Florida website

    https://www.compass.com/ (the “Website” or Defendant’s website) is not accessible to

    blind or visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks

    a permanent injunction to cause a change in Urban Compass INC. (“Defendant” or “

    “Compass”) policies, practices and procedures so that Defendant’s website will become,

    and remain, accessible to blind. Plaintiff seeks injunctive relief, attorneys’ fees and costs,

    including, but not limited to, court costs and expert fees, pursuant to Title III of the

    Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

    (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and 2202 as well as ADA 28

    CFR Part 36 Regulations.



                                                   2
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 27



    5. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

    overcome barriers in communicating with people who have visual and hearing

    impairments, among other things. See 42 U.S.C. 12103(1).

    6. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

    III regulations require public accommodations to "furnish appropriate auxiliary aids and

    services where necessary to ensure effective communication with individuals with

    disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

    software," "magnification software," and "accessible electronic and information

    technology" as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

    7. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

    Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct,

    maintain, and operate its website https://www.compass.com/to be fully and equally accessible

    to and independently usable by Plaintiff, constitutes in Defendants’ denial of full and equal

    access to its website, and therefore denial of its products and services offered thereby in

    conjunction with its physical location(s), resulting in a violation of Plaintiff’s rights under

    the Americans with Disabilities Act (“ADA”).

    8. Defendant’s website https://www.compass.com/ (the “Website” or Defendant’s website).

    Defendant owns and operates the website and COMPASS real estate offices that are located

    in Florida.

    9. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in Orlando,

    Florida brings this action under the Americans with Disabilities Act in Federal Court. 8.




                                                   3
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 27



     Blind and visually impaired citizens must use screen reading software 1 or other assistive

     technologies in order to access website content.

     10. Plaintiff cannot use his computer and mobile device browser without the assistance of

     appropriate and available screen reader software to understand websites.

     11. Defendant’s Website contains digital source code barriers where screen-readers for the

     blind do not work.

     12. This case arises out of the fact that Defendant URBAN COMPASS INC. has operated

     its business in a manner and way that effectively excludes individuals who are visually

     impaired from access to Defendants’ COMPASS website based upon Defendant’s failure

     to provide auxiliary aids and services for effective communications.

     10. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

     11. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

     effectively and timely such that allowing access to Defendants’ various business locations;

     as such impediment as rendered Defendants’ physical places of accommodation not fully

     accessible to the visually impaired.

     12. Plaintiff has attempted to access Defendant’s Website in the past, and intends to

     continue to attempt to access Defendant’s Website https://www.compass.com.

     13. However, unless Defendant is required to eliminate the access barriers at issue and

     required to change its policies so that access barriers do not reoccur on Defendant’s Website

     https://www.XXX.com/, Plaintiff will continue to be denied full access to the XXX

     website.


 1“screen reader” is a software application that enables people with severe visual impairments to use a computer.
 Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
 dialogue boxes, files and folders.


                                                        4
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 27



                                 JURISDICTION AND VENUE

    15. Venue is proper in the Southern District of Florida, Venue is proper in this district

    under 28 U.S.C. §1391(b)(1) and (2) because Defendant conducts and continues to

    conduct a substantial and significant amount of business in this District, Defendant is

    subject to personal jurisdiction in this District, and a substantial portion of the conduct

    complained of herein occurred in this District.

    16. This Court also has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

    1331 and 42 U.S.C. § 12181, as Plaintiffs’ claims arise under Title III of the ADA, 42

    U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

    17. Personal jurisdiction exists when the Defendant purposefully availed itself of the

    conducting activities within the forum State. Defendant has been and is committing the acts

    or omissions alleged herein in the Southern District of Florida that caused injury, and

    violated rights the ADA prescribes to Plaintiff and to other blind and other visually

    impaired-consumers. A substantial part of the acts and omissions giving rise to Plaintiff’s

    claims occurred in this District: on several separate occasions, Plaintiff has been denied the

    full use and enjoyment of the facilities and services of Defendant’s Website while

    attempting to access the website from his home in Orange and Dade County. These access

    barriers that Plaintiff encountered have caused a denial of Plaintiff’s full and equal access

    multiple times in the past, and now deter Plaintiff on a regular basis from visiting

    Defendant's brick-and mortar physical locations. This includes, Plaintiff attempting to

    obtain information about Defendant's physical locations (locations and hours and other

    important information) in Orange, Broward and Dade County.




                                                   5
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 6 of 27



    17. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there is a Compass

    Office near his home in Orlando, FL, as well as Miami Dade County, where Plaintiff is

    searching for a new home.

    18. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

    Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination

    which includes equal access and effective communications with Defendants’ business. This

    Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

    19. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

    of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

    regular basis from accessing Defendant’s website. Plaintiff would like to become

    Defendant’s patron and access the Defendant’s website in the near future but the barriers

    Plaintiff encountered on Defendant’s website have impeded Plaintiff’s full and equal

    enjoyment of goods and services offered at Defendant’s brick-and mortar offices.

    Defendant URBAN COMPASS is authorized to conduct, and is conducting, business

    within the State of Florida and within the jurisdiction of this court.

                                           THE PARTIES

    20. Plaintiff Mahlberg, is a resident of the State of Florida, Orange County, City of Orlando.

    Plaintiff, is sui juris, who is legally blind, and a member of a protected class under the

    ADA. Whereby, he has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the

    regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C.

    3602, §802(h). Plaintiff suffered an assault to the back of his head in 2004 which caused

    damage and atrophy of the optic nerve, and as a consequence, is legally blind. Plaintiff is

    a legally blind individual who has a physical impairment that substantially limits the major



                                                   6
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 7 of 27



    life activity of seeing. Accordingly, he has a disability within the meaning of 42 U.S.C. §

    12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability within the

    meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104. 21. Plaintiff

    cannot use the computer without the assistance of a screen reader software. Mahlberg is a

    proficient user of the JAWS screen-reader to access the internet." JAWS, or "Job Access With

    Speech," is the most popular screen reading software for Windows-based computers. For

    screen-reading software to work, the information on a website or on a mobile application must

    be capable of being rendered into text. Usually, this means that graphics and embedded

    hyperlinks must include alternative text (known as "alt-text")—a description of the image that

    appears when a cursor floats over it or screen-reading software detects it.

    21. Defendant is URBAN COMPASS INC. is a foreign profit corporation. Defendant is

    the owner and operator of a chain of Real Estate brokerage offices under the brand name

    COMPASS and there are approximately more than 150 sales offices in the USA, six of

    them in South Florida. Defendant has offices located in Aventura, Coral Gables, Fort

    Lauderdale, Naples and the regional headquarter in Miami Beach.

    22. Upon information and belief, at all times material hereto, Defendant URBAN

    COMPASS INC. owns, operates, and/or manages the day-to-day affairs of COMPASS

    real-estate offices, which are operating within Broward and Miami-Dade County and other

    counties in the State of Florida.

    23. Plaintiff believes, and thereon alleges, that defendants COMPASS are corporate

    affiliates and/or related entities, engaged in real estate brokerage and technology

    industry in various states throughout the country, including Florida.

    24. Plaintiff is further informed that said companies are organized and existing under, and

    by virtue of, the laws of the state of New York, with their headquarters and principal

                                                   7
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 8 of 27



    corporate offices located in 90 5th Ave., New York, NY 10011. Said Defendant entities will

    hereinafter collectively be referred to as “COMPASS” “the Defendant Company” or, where

    appropriate, “Defendants.”

                                              FACTS


    25. The Internet has become a significant source, a portal, and a tool for conducting

    business, including real estate business. Defendant developed an unique platform. While

    Compass functions like a traditional broker, the company provides an online platform

    technology that facilitates buying, renting and selling a house. Compass released an

    application (for computer or mobile) designed with a map and location of real time real

    estate for sale homes (or rent) pulled direct from the locals MLS. The system allows the

    clients to search for homes in the website application, request a Compass agent to represent

    him in the buy/sell transaction, contact the agent using an online form schedule tours to see

    the homes, send an offer, calculate payment, and click a button to use “buy now”.


    26.Defendant is defined as a “Public Accommodation" within meaning of Title III because

    Defendant is a private entity which owns and/or operates: “The following private entities

    are considered public accommodations: service establishment,” 42 U.S.C. §12181(7)(F)

    and other sales or rental establishment §12181(7)(E) ;28 C.F.R. §36.104(5).


    27. Each of Defendant’s COMPASS are open to the public and each is a place of Public

    Accommodation subject to the requirements of Title III of the ADA and its implementing

    regulation as “service establishment,” 42 U.S.C. §12181(7)(F) and “other sales or rental

    establishment” §12181(7)(E) and 28 C.F.R. Part 36.




                                                  8
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 9 of 27



    27. COMPASS offers for sale or rent houses and apartments to the general in several areas

    of the United States including Florida. The Defendant has more than 150 Real Estate

    offices.

    28. Defendant has control over its website and mobile application, and/or operates his web

    pages, including image and data content. Defendant owns and operate the domain name

    https://www.compass.com/ that is configured for use by mobile devices such as

    smartphones, as well as regular computer laptops and desktops to access Defendant’s

    website.

    29. One of the functions of Defendant’s website (available in mobile or computer version)

    is to provide the public information on the various locations of Defendant’s offices that sell

    and t houses. The other function of the website is to sell Defendant’s merchandise.

    30. Defendant’s Website is offered by Defendant as a way for the public to communicate

    with COMPASS company and agents. Defendant’s Website also permits the public to

    register and create an account allows the general public to select homes they are interested

    in renting or buying, contact the Compass agent, click and utilize “Buy Now” feature and

    other services.

    31. Thus the website application provides privileges, and benefits integrated to the physical

    real estate brokerage office.

    32. The Website is an integral part of the goods and services offered by Defendant’s offices,

    because website and physical offices are heavily integrated, since the website allows the

    public the ability to locate Defendant’s offices and agents, sells and rent homes.

    33. Further, The Defendant’s real estate sales offices provides to the public important

    services. Defendant’s Website provides consumers with access to an array of services



                                                  9
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 10 of 27



     including real estate sales office locations and hours, information about the services in its

     real estate sales offices, information about real estate for sale or rental and information

     about various neighborhoods. Thus, COMPASS website and mobile app are an extension

     of defendant’s physical offices. By this nexus, between the offices and the Website is

     characterized as a Place of Public Accommodation pursuant to Title III, 42 U.S.C.

     §12181(7)(E) of the ADA.

     34. Plaintiff is a customer of COMPASS by using COMPASS application and thru his

     internet inquiries, and his intent to buy a house with COMPASS. Plaintiff then learned there

     are some COMPASS offices in South Florida.

     35. As a result of Plaintiff being legally blind, before he embarks on any venture from his

     home, he studies the location where he is seeking to patronize through using the internet.

     In the case of Plaintiff’s investigation of COMPASS’s office locations, Plaintiff went to

     defendant’s Website to learn (1) how to select homes in the COMPASS application; (2) the

     cost of homes in Miami, (3) select a COMPASS agent to represent Plaintiff in the buy

     process; (4) times and dates of operation COMPASS’s offices in his area so he can arrange

     transportation, (5) and the exclusive online services, like “Buy Now” and (6) privacy

     policy.

     36. Like most consumers, Plaintiff accesses numerous websites at a time to compare

     merchandise and prices, sales, discounts, and rewards programs. Plaintiff may look at

     several dozens of sites to compare features, models, quality and prices.

     37. During the plaintiff’s several visits to the website using JAWS (computer) and

     Voiceover (mobile) occurring in October 23, 2019 and the last in November 25, 2019, the

     plaintiff encountered multiple access barriers that denied the plaintiff full and equal access



                                                  10
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 11 of 27



     to the facilities, goods and services offered to the public and made available to the public;

     and that denied the plaintiff the full enjoyment of the facilities, goods, and services of the

     website, as well as to the facilities, goods, and services of Defendant’s locations in Orlando

     and South Florida (near Plaintiff’s home).

     38. Plaintiff was impeded to patronize COMPASS office and services by Plaintiff being

     unable to learn about COMPASS location addresses, hours, and the ability to create an

     online account, read the Return and Privacy Policy, among other things readily available to

     sighted individuals.

     39. Plaintiff also intended to use COMPASS Website in order to select an agent and buy a

     house. However, when Plaintiff went online to select some homes to schedule a tour and

     create an account, he was unable to complete the transaction. Neither locate a COMPASS

     office near him.

     40. Plaintiff called Defendant COMPASS office to inquire about the process of buying a

     house. However, Defendant’s representative failed to fully assist Plaintiff and referred him

     to its Website.

     41. Plaintiff called Defendant to inquire about houses available for sale at the COMPASS

     offices and website in the South Florida area. However, Defendant’s representative failed

     to fully assist Plaintiff and referred him to its Website (platform).

     42. Following communications with Defendant’s representative, Plaintiff attempted to

     utilize Defendant’s Website as instructed by Defendant’s representative.

     43. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

            a.          Find out about COMPASS’s properties for sale;

            b.          Shop homes, schedule home tours;



                                                   11
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 12 of 27



            c.          Learn about the COMPASS’s agents, since Plaintiff is in the market to

     buy a house.

            d.          Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

     mobile and computer website which would direct him to a webpage with contact

     information for disabled individuals who have questions, concerns, or who are having

     difficulties communicating with the business. However, Plaintiff was unable to do so

     because no such link or notice was provided on Defendant’s website.

                            AMERICAN WITH DISABILITIES ACT

     44. The failure to access the information needed precluded Plaintiff’s ability to patronize

     COMPASS service office because, as a blind individual, Plaintiff needs to plan his outings

     out in detail in order to have the proper financing for a venture, and insure that he arrives

     at a given location.

     45. Title III provides that “no individual shall be discriminated against on the basis of

     disability” in “any place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in

     Title III, the term “public accommodation” includes a “service establishment.” Id. §

     12181(7)(E),(7)(F). Defendant COMPASS owns and operates several service real estate

     office, the COMPASS offices.

     45. Technology evolves, in these days, consumers are doing most of their shopping online.

     Defendant’s provision of a Website with a map and house listings is an essential part of the

     services offered, and is no different than the customer service to the public as part of

     COMPASS services, privileges and benefit to the public.

     46. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

     Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and



                                                  12
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 13 of 27



      services where necessary to ensure effective communication with individuals with

      disabilities.”

      47. Within this context, the Ninth Circuit has recognized the viability of ADA claims

      against commercial website owners/operators with regard to the accessibility of such

      websites. Haynes v. Dunkin Donuts LLC, Docket No. 18-10373 (11th Cir. Jul 31, 2018)

      D.C. Docket No. 0:17-cv-61072-WPD. This is in addition to the numerous courts that

      already recognized such application.


       47. By this nexus, the website https://www.compass.com and its mobile app are

      characterized as an intangible service, privilege and advantage provided by COMPASS a

      place of Public Accommodation (COMPASS’s offices) as defined under the ADA, and

      thus its website is an extension of COMPASS services, privileges and advantages made

      available to the general public by Defendant through its brick and mortar offices.

      48. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

      Internet Applications (ARIA) software language and Universal design2. Universal design is

      necessary so visually impaired individuals who use screen reader software can access the

      Website.

      49. Plaintiff’s expectation of participating in COMPASS website, services and privileges

      was eliminated since he could not access Defendant’s https://www.compass.com website

      at all to avail himself of the latest services which Defendant offers to the public.




  2Following  universal design principles in creating a website provides access to all users regardless of their abilities,
  their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
  design of products and environments to be usable by all people, to the greatest extent possible, without the need
  for adaption or specialized design.” Kalbag, Laura (2017).


                                                             13
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 14 of 27



     50. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

     of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

     regular basis from accessing Defendant’s website https://www.compass.com.

     51. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

     in    the   near   future   but   the   barriers    Plaintiff   encountered   on   Defendant’s

     https://www.compass.com website and mobile application have impeded Plaintiff’s full

     and equal enjoyment of services offered at Defendant’s brick-and mortar offices.

     52. The fact that Plaintiff could not access the Defendant’s Website and could not

     comprehend the electronic pages contained therein, left Plaintiff excluded from accessing

     COMPASS services available from Defendant and further left him with the feeling of

     segregation, rejection, isolation, and unable to participate in his own business affairs

     (such as in this case purchasing organic groceries and wellness products) in a manner equal

     to that afforded to others who are not similarly disabled.

     53. Plaintiff’s inability to fully use Defendant’s Website and the mobile application therein

     has hindered, impeded and inhibited Plaintiff’s access to Defendants physical office

     locations. Plaintiff has suffered as a result and has suffered particularized harm and an

     injury in fact.

     54.    Plaintiff cannot make proper arrangements for transportation of himself to the

     COMPASS’s offices location in South Florida, without the ability to know in advance the

     COMPASS’s services which service is available online through Defendant’s Website.

     Plaintiff also faces a great degree of uncertainty of how to physically travel to Defendant’s

     COMPASS’ office in South Florida and the homes offered for sale, Plaintiff is effectively




                                                    14
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 15 of 27



     denied the ability to physically travel to Defendant’s COMPASS’s offices and homes for

     sale.

     55. Plaintiff has a concrete plan to purchase a home in Miami with a COMPASS agent

     using the COMPASS online platform when he is treated like other members of the public.

     Consequently, the Plaintiff is unable to determine the cost of Defendant’s goods and

     services, including becoming informed about the COMPASS services available.

     56. By denying Plaintiff the opportunity to comprehend COMPASS Website and mobile

     application therein due to Plaintiff’s disability (visual impairment), Defendant has denied

     Plaintiff the opportunity to participate in or benefit from Defendant’s goods and services

     as afforded to the public.

     57. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

     policies, and practices set forth herein unless enjoined by this Court.

     58. On information and belief, Defendant has not offered any form of website and mobile

     application in an accessible format for blind or visually impaired individuals.

     59. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

     privileges, advantages, and accommodations provided at its real estate offices.

     60. All Public Accommodations must insure that their Places of Public Accommodation

     provide Effective Communication for all members of the general public, including

     individuals with disabilities.

     61. On information and belief, Defendant is aware of the common access barriers and

     barriers to effective communication within its Website and the electronic pages/data therein

     which prevent individuals with disabilities who are visually impaired from the means to

     comprehend the information presented therein.



                                                  15
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 16 of 27



     62. Defendant and alike retailers are fully aware of need to provide full access to all visitors

     to its Website as Department of Justice published several communications stating that the

     website is an auxiliary-aid of the physical offices and must be accessible. (September 25,

     2018 letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

     63. Binding case law increasingly recognize that private entities are providing goods and

     services to the public through the websites that operate as places of Public Accommodation

     under Title III.

     64. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

     website and avail themselves of the same privileges. Thus, the Plaintiff has suffered

     discrimination due to Defendant’s failure to provide a reasonable accommodation for

     Plaintiff’s disability.

     65. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

     alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

     redress from Defendant’s unlawful and discriminatory practices.

     66. Notice to Defendant is not required as a result of Defendant’s failure to cure the

     violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§

     2201, 2202.

     68. The Website is also a place of Public Accommodation pursuant to 42 U.S.C.

     §12181(7)(E, F) as the public is able to purchase COMPASS services online through the

     Website (which meets the definition of “sales establishment‟).

     69. The Department of Justice has provided useful guidance regarding website accessibility

     under the ADA, and the binding and persuasive case law in this district has applied the Web

     Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.



                                                   16
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 17 of 27



     70. Types of website source-code programming errors include (but are not limited to)

     source-code errors or marketing spyware which are easily identifiable which are prone to

     making the website inaccessible, that create empty headings and text fields that create

     confusion for a user that rely on the “TAB” key to navigate a web page.

     71. A sampling review of just part of it revealed that the Website is not functional for users

     who are visually impaired. The Website contains several types of errors, easily identifiable

     and correctable, which occur throughout the Website such as:

          a. All image elements must have an alt attribute. WCAG 2.0 A F65

          b. Each a element must contain text or an img with an alt attribute. WCAG 2.0 A F89

          c. All fields in a group of input fields (for example phone numbers) need a label.

               WCAG 2.0 A F86

          d. All onclick handlers should have an equivalent onkeypress handler. WCAG 2.0 A

          e. Button elements containing only an img must have an alt attribute on the img

               WCAG 2.0 A F65

          f.   Content inserted with CSS is not read by some screen readers, and not available to

               people who turn off style sheets. WCAG 2.0 A F87

          g. Iframe and frame elements must have title attributes WCAG 2.0 A 2.4.1

     72. More violations may be present on webpages of the Website, and they will be

     determined and proven through the discovery process and expert audit.

     73. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

     §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

     74. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

     reasonable fee for services in the prosecution of this cause, including costs and expenses



                                                  17
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 18 of 27



     incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

     Defendant COMPASS.

                              CLASS ACTION ALLEGATIONS

     67. Plaintiffs, on behalf of himself and all others similarly situated, seeks to certify a

     nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the Nationwide class is

     initially defined as follows:

     all legally blind individuals in the United States who have attempted to access

     Defendant’s website by the use of a screen reading software as a result have been denied

     access to the equal enjoyment of services offered in Defendant’s physical locations,

     during the relevant statutory period and including final judgment in this action.

     68. The Florida class is initially defined as follows: all legally blind individuals in the

     State of California who have attempted to access Defendant’s website by the use of a

     screen reading software during the applicable limitations period up to and including final

     judgment in this action.

     69. Excluded from each of the above Classes is Defendant, including any entity in which

     Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by

     Defendant, as well as the officers, directors, affiliates, legal representatives, heirs,

     predecessors, successors, and assigns of Defendant. Also excluded are the judge and the

     court personnel in this case and any members of their immediate families. Plaintiff

     reserves the right to amend the Class definitions if discovery and further investigation

     reveal that the Classes should be expanded or otherwise modified.

     70.Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and may properly

     be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)


                                                    18
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 19 of 27



     of the Federal Rules of Civil Procedure. While the exact number and identities of other

     Class Members are unknown to Plaintiffs at this time, Plaintiffs are informed and believes

     that there are hundreds of thousands of Members in the Class. Based on the number of

     customers who have visited Defendant’s Florida offices and website, it is estimated that

     the Class is composed of more than 10,000 persons. Furthermore, even if subclasses need

     to be created for these consumers, it is estimated that each subclass would have thousands

     of Members. The Members of the Class are so numerous that joinder of all Members is

     impracticable and the disposition of their claims in a class action rather than in individual

     actions will benefit the parties and the courts.

     71. Typicality: Plaintiffs and Class Members’ claims are typical of the claims of the

     Members of the Class as all Members of the Class are similarly affected by Defendant’s

     wrongful conduct, as detailed herein.

     72. Adequacy: Plaintiffs will fairly and adequately protect the interests of the Members of

     the Class in that they have no interests antagonistic to those of the other Members of the

     Class. Plaintiffs have retained experienced and competent

     73.Superiority: A class action is superior to other available methods for the fair and

     efficient adjudication of this controversy. Since the damages sustained by individual

     Class Members may be relatively small, the expense and burden of individual litigation

     makes it impracticable for the Members of the Class to individually seek redress for the

     wrongful conduct alleged herein. Furthermore, the adjudication of this controversy

     through a class action will avoid the potentially inconsistent and conflicting adjudications

     of the claims asserted herein. There will be no difficulty in the management of this action




                                                   19
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 20 of 27



     as a class action. If Class treatment of these claims were not available, Defendant would

     likely unfairly receive thousands of dollars or more in improper revenue.

     74. Common Questions Predominate: Common questions of law and fact exist as to all

     Members of the Class and predominate over any questions solely affecting individual

     Members of the Class. Among the common questions of law and fact applicable to the

     Class are:

           i. Whether Defendant’s website, https://www.compass.com/, is inaccessible to the

          visually-impaired who use screen reading software to access internet websites;

          ii. Whether Plaintiffs and Class Members have been unable to access

          https://www.compass.com/ through the use of screen reading software;

          iii. Whether the deficiencies in Defendant’s website violate the Americans with

          Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;

          iv. Whether, and to what extent, injunctive relief should be imposed on Defendant

          to make https://www.compass.com/ readily accessible to and usable by visually-

          impaired individuals;

          v. Whether Plaintiffs and Class Members are entitled to recover statutory damages

          with respect to Defendant’s wrongful conduct; and

          vi. Whether further legal and/or equitable relief should be granted by the Court in

          this action.

     75. The class is readily definable, and prosecution of this action as a Class action will

     reduce the possibility of repetitious litigation. Plaintiffs know of no difficulty which will




                                                   20
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 21 of 27



     be encountered in the management of this litigation which would preclude their

     maintenance of this matter as a Class action.

     76. The prerequisites to maintaining a class action for injunctive relief or equitable relief

     pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to act on grounds

     generally applicable to the Class, thereby making appropriate final injunctive or equitable

     relief with respect to the Class as a whole.

     77. The prerequisites to maintaining a class action for injunctive relief or equitable relief

     pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Class

     predominate over any questions affecting only individual Members; and a class action is

     superior to other available methods for fairly and efficiently adjudicating the controversy.

     78.The prosecution of separate actions by Members of the Class would create a risk of

     establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.

     Additionally, individual actions may be dispositive of the interest of all Members of the

     Class, although certain Class Members are not parties to such actions.

     79.Defendant’s conduct is generally applicable to the Class as a whole and Plaintiffs seek,

     inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s

     systematic policies and practices make declaratory relief with respect to the Class as a

     whole appropriate.

                                              COUNT I

          Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.

                (On Behalf of Plaintiffs, the Nationwide Class and the Florida Class)




                                                    21
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 22 of 27



     80. Plaintiffs allege and incorporate herein by reference each and every allegation

     contained in paragraphs 1 through 53, inclusive, of this Complaint as if set forth fully

     herein.

     81. Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No

     individual shall be discriminated against on the basis of disability in the full and equal

     enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of

     any place of public accommodation by any person who owns, leases (or leases to), or

     operates a place of public accommodation.” 42 U.S.C. § 12182(a).

     56. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

     among other things: “a failure to make reasonable modifications in policies, practices, or

     procedures, when such modifications are necessary to afford such goods, services,

     facilities, privileges, advantages, or accommodations to individuals with disabilities, unless

     the entity can demonstrate that making such modifications would fundamentally alter the

     nature of such goods, services, facilities, privileges, advantages or accommodations”; and

     “a failure to take such steps as may be necessary to ensure that no individual with a

     disability is excluded, denied services, segregated or otherwise treated differently than

     other individuals because of the absence of auxiliary aids and services, unless the entity can

     demonstrate that taking such steps would fundamentally alter the nature of the good,

     service, facility, privilege, advantage, or accommodation being offered or would result in

     an undue burden”. 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public accommodation shall

     take those steps that may be necessary to ensure that no

     individual with a disability is excluded, denied services, segregated or otherwise treated

     differently than other individuals because of the absence of auxiliary aids and services,


                                                  22
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 23 of 27



     unless the public accommodation can demonstrate that taking those steps would

     fundamentally alter the nature of the goods, services, facilities, privileges, advantages, or

     accommodations being offered or would result in an undue burden, i.e., significant

     difficulty or expense.” 28 C.F.R. § 36.303(a). In order to be effective, auxiliary aids and

     services must be provided in accessible formats, in a timely manner, and in such a way as

     to protect the privacy and independence of the individual with a disability.” 28 C.F.R. §

     36.303(c)(1)(ii). 57. Defendant’s real estate office locations are “public accommodations”

     within the meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in

     revenue from the sale of its amenities and services, privileges, advantages, and

     accommodations in Florida through its locations and related services, privileges,

     advantages, and accommodations and its Website, https://www.compass.com/ is a service,

     privilege, advantage, and accommodation provided by Defendant that is inaccessible to

     customers who are visually-impaired like Plaintiff. This inaccessibility denies visually-

     impaired customers full and equal enjoyment of and access to the facilities and services,

     privileges, advantages, and accommodations that Defendant made available to the non-

     disabled public. Defendant is violating the Americans with Disabilities Act, 42 U.S.C. §

     12181 et seq., in that Defendant denies visually-impaired customers the services, privileges,

     advantages, and accommodations provided by https://www.compass.com/. These

     violations are ongoing.

     58. Defendant’s actions constitute intentional discrimination against Plaintiffs and Class

     Members on the basis of a disability in violation of the Americans with Disabilities Act, 42

     U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to

     Plaintiffs and Class Members; maintains the website in this inaccessible form; and has


                                                  23
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 24 of 27



     failed to take adequate actions to correct these barriers even after being notified of the

     discrimination that such barriers cause. 79. The ADA applies to the Defendant’s Website,

     as the Website is a place of Public Accommodation for the following reasons: (1) the

     statutory construction of the ADA demonstrates its applicability is not limited to physical

     “brick and mortar” locations; (2) Congress‟ intent was for the ADA to be responsive to

     changes in technology; and (3) the Department of Justice has interpreted the ADA to apply

     to websites.

     83. Defendant is in violation of the ADA by creating barriers for individuals with

     disabilities who are visually impaired and who require the assistance of interface with

     screen reader software to comprehend and access websites and electronic documents. These

     violations are ongoing.

     84. As a result of the inadequate development and administration of Defendant’s Website,

     Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28

     C.F.R. §36.501 to remedy the discrimination.

     84. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

     Mahlberg injunctive relief; including an order to:

     a)         Require Defendant take the necessary steps to make the Website readily

     accessible to and usable by visually impaired users, and during that time period prior to the

     https://www.compass.com website’s being readily accessible, to provide a temporary

     alternative method for individuals with visual impairments to access the information

     available on the Website until such time that the requisite modifications are made. Title III

     American with Disabilities Act Part 36 Regulation.




                                                  24
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 25 of 27



     b)        Require Defendant to provide the appropriate auxiliary aids such that individuals

     with visual impairments will be able to effectively communicate with the Website for

     purposes of viewing and locating COMPASS offices and becoming informed of and

     signing up for COMPASS platform for buying a house, and of viewing electronic

     documents provided to the public within Defendant’s Website. During that time period

     prior to the Website’s being designed to permit individuals with visual impairments to

     effectively communicate, requiring Defendant to provide an alternative method for

     individuals with visual impairments to effectively communicate so they are not impeded

     from obtaining the goods and services made available to the public. Title III ADA Part 36

     Regulation.

     85. For all of the foregoing, the Plaintiff has no adequate remedy at law.

     Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

     reasonable fee for services in the prosecution of this cause, including costs and expenses

     incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid

     by Defendant.

     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

     incorporated therein, Plaintiffs request relief as set forth below.

                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiffs, individually and on behalf of all Class Members, respectfully

     requests that the Court enter judgment in his favor and against Defendant as follows:

     A. For an Order certifying the Nationwide Class and Florida Class as

     defined herein and appointing Plaintiffs and his Counsel to represent the Nationwide

     Class and the Florida Class;


                                                  25
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 26 of 27



     B. A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) ADA and

     requiring Defendant to take the steps necessary to make Defendant’s website

     https://www.compass.com/ readily accessible to and usable by visually-impaired

     individuals;

      b. That the Court enter an Order directing Defendants to continually update and maintain their

     computer version of the defendant’s website and COMPASS’s mobile application (app) to

     ensure that it remains fully accessible to and usable by visually impaired individuals;

     c. That the Court enter an Order directing Defendants to evaluate and neutralize their policies

     and procedures towards persons with disabilities for such reasonable time so as to allow

     Defendants to undertake and complete corrective procedures;

     f. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant to

     42 U.S.C. § 12205.




                                   DEMAND FOR JURY TRIAL
  Plaintiffs, on behalf of themselves and all others similarly situated, hereby demands a jury trial
  for all claims so triable

                                                                               Respectfully Submitted,




     Respectfully submitted,

                                                    26
Case 1:19-cv-25258-JLK Document 1 Entered on FLSD Docket 12/23/2019 Page 27 of 27




        Dated this 31st day of July, 2019.


                                              s/Acacia Barros
                                              Attorney for Plaintiff
                                              ACACIA BARROS, P.A.
                                              Acacia Barros, Esq.
                                              FBN: 106277
                                              11120 N. Kendall Dr., Suite 201
                                              Miami, Florida 33176
                                              Tel: 305-639-8381
                                              ab@barroslawfirm.com


                                     CERTIFICATE OF SERVICE

               I hereby certify that on this 31st day of July, 2019 that the foregoing document

        has been filed using CM/ECF system and will be served via email when

        Defendant/Defendant’s counsel enters an appearance.




                                                27
